
	
		II
		112th CONGRESS
		1st Session
		S. 1730
		IN THE SENATE OF THE UNITED STATES
		
			October 18, 2011
			Mr. Bingaman (for
			 himself and Mr. Udall of New Mexico)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To permit Mexican nationals who legally enter the United
		  States with a valid Border Crossing Card through specific ports of entry in New
		  Mexico to remain in southern New Mexico for up to 30 days.
	
	
		1.Short titleThis Act may be cited as the
			 Southern New Mexico Economic
			 Development Act.
		2.Temporary
			 admittance of Mexican nationals with border crossing cardsThe Secretary of Homeland Security shall
			 permit a national of Mexico, who enters the United States with a valid Border
			 Crossing Card (as described in section 212.1(c)(1)(i) of title 8, Code of
			 Federal Regulations, as in effect on the date of the enactment of this Act),
			 and who is admitted to the United States at the Columbus, Santa Teresa, or
			 Antelope Wells port of entry in New Mexico, to remain in New Mexico (within 75
			 miles of the international border between the United States and Mexico) for a
			 period not to exceed 30 days.
		
